*676Opinion by
McClellan, C. J.
*675In this court W. S. Harris, appellee in the above stated cause, makes a motion to dismiss the appeal taken in said cause by said W. I. It. Thompson & Co., appellants, on, to-wit, the 2d day of October, 1900, on the following grounds: That a judgment was rendered in favoir of this movant in a certain cause pending in the circuit court of Macon county, Alabama, wherein W. I. B. Thompson & Co. were complainants, and this movant' was defendant, on the 4th of October, 1899; that on the loth day of February, 1900, said Thompson & Co. took an appeal from said judgment of said circuit court to the ¡Supreme Court of Alabama, and on, to-wit, the ... day of ., 1900, this court affirmed the judgment of said circuit court on the certificate of the cj.erk of the circuit court of Macon county; that on, to-wit, the .... day of June, 1900, the said appellants filed their motion in this court to set side the affirmance on certificate, and on, to-wit, the 27th day of June, 1900, the motion to set aside and vacate said affirmance was by this court overruled; that on, to-wit, the 2d day of October, 1900, the said W. I. B. Thompson & Co., ap*676pellants, again took an appeal from the said judgment of the said circuit court rendered on the 4th day of October, 1899, and filed their security for costs of said appeal, and secured a transcript of the record in said cause, "which has 'been filed in the court and is now pending as an appeal in said cause; that the judgment appealed from by said appellants on the 2d day of October, 1900, is the identical judgment of said circuit court from which they appealed on February 15, 1900, and which was on June 14th, 1900, affirmed by this court; that the transcript now before this court is the .same as was furnished by the clerk of said circuit court on the first appeal, except the addition of the second citation and security for costs.
On this motion the court holds that another appeal could not be legally taken from the judgment rendered on June 14, 1900.
The present appeal is accordingly dismissed.